Citation Nr: 1330897	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  08-06 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected chondromalacia patella with Osgood-Schlatter's disease of the left knee.

2.  Entitlement to a total rating for compensation based upon individual unemployability (TDIU) due to service-connected disability.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs






ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION


The Veteran had active service from November 1972 to August 1975.

This claim initially came before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the RO.

As previously determined by the Board, the Veteran's personal hearing request was withdrawn in this case.  There is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2012).

In November 2010 and April 2012, the Board remanded the claim for increase for additional development of the record.

The Board has considered documentation included in Virtual VA. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

After carefully considering the record, the Board finds that the appeal must be remanded for further development.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to 
compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2012, the Board remanded the appeal in order to afford the Veteran a VA examination in connection with his left knee disability.  The examiner was asked to respond to specific questions.

In particular, in Remand Directive #2c, the examiner was to assume the credibility of the Veteran's description of flare-ups of left knee symptoms, and indicate whether and to what extent, during such flare-ups, his left knee motion was additionally limited.

In Remand Directive #2f, the examiner was to opine on whether the left knee disability, alone, caused marked interference with employment.

In Remand Directive #2g, the examiner was to opine on whether the left knee disability prevented the Veteran from securing and following substantially gainful employment, alone or in conjunction with his other service-connected disabilities.

In December 2012, a VA examination was conducted.  As to flare-ups, the examiner did not offer findings as to additional limitation of motion.  Despite the Board's directive to assume the credibility of the Veteran's assertions made during the course of the appeal, the examiner determined the Veteran had not reported that flare-ups impact the function of his left knee.

The examiner did not offer an opinion as to whether the left knee disability caused marked interference with employment.  Marked interference is suggested, however, as the examiner noted that while the Veteran has worked in the automobile  repair industry, any physical employment would be limited by pain engendered with activities such as bending, lifting and working on the knees.

The examiner also did not opine on whether the left knee disability prevents the Veteran from securing and following substantially gainful employment, alone or in conjunction with his other service-connected disabilities.  The examiner stated that this is not a medical determination, but a legal/vocational determination that she was not competent to make.  

Despite this statement, the examiner indicated elsewhere in the report that, while the Veteran might not be able to engage in physical employment, he could engage in sedentary employment if allowed to get up and move around for under a minute every 15-30 minutes.  

In so doing, the examiner did not consider the Veteran's other service-connected disabilities, which include degenerative joint disease of the lumbar spine, Osgood-Schlatter's disease of the right knee, and residuals of a left wrist fracture.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore the Board finds that an additional medical opinion is necessary to address the information sought by the Board in April 2012.

Further, in Remand Directive #4, the RO was specifically instructed to determine whether the rating criteria reasonably describe the level and severity of the left knee symptoms and, if not, the claim was to be referred to the Director, Compensation and Pension Service, for consideration of a higher rating to include a TDIU rating on an extraschedular basis.

In Remand Directive #5, the RO was instructed that readjudication of the claims should include consideration of whether a higher rating or a TDIU rating, both components of this claim, is assignable on an extraschedular basis. (emphasis in original).

In June 2013, the RO readjudicated the claims on appeal.  The RO did not consider whether a higher rating for the left knee disability was assignable on an extraschedular basis.  The RO did not make any determination as to whether the rating criteria reasonably describe the level and severity of the left knee symptoms or whether referral to the Director, Compensation and Pension Service was warranted.  

Under these circumstances, and because the RO must address the applicability of the provisions of 3.321(b), and, if denied, give the Veteran notice of those provisions, in the first instance (see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), the Board has no alternative but to, again, remand the matter to the RO, for action in compliance with the prior remand.  See Stegall, 11 Vet. App. at 271.

As any decision with respect to the higher rating claim remanded herein may affect the Veteran's claim for a TDIU, the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Because the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted. 

Accordingly, the appeal is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to send the Veteran a notice letter in connection with his claim for an increased rating for the service-connected chondromalacia patella with Osgood-Schlatter's disease of the left knee, and his claim for a TDIU rating.  The letter should advise him of the provisions for assigning extraschedular ratings pursuant to 38 C.F.R. § 3.321(b) for the left knee claim, and pursuant to 38 C.F.R. § 4.16(b) for the TDIU rating claim.  

2.  The RO should then take all indicated action to forward the claims file, to include a copy of this REMAND, to the VA examiner who prepared the December 2012 report for the purpose of obtaining an addendum opinion.

The examiner should respond to the following questions:

a)  Assume the credibility of the Veteran's description of any flare-ups of left knee symptoms.  Then indicate whether and to what extent, during such flare-ups, his left knee motion is additionally limited.  

b)  Opine as to whether the left knee disability, alone, causes marked interference with employment.

c)  Opine as to whether, from a medical standpoint, the left knee disability would prevent the Veteran from securing and following substantially gainful employment, alone or in conjunction with his other service-connected disabilities.  

In this regard, please note that the Veteran's other service-connected disabilities include degenerative joint disease of the lumbar spine, Osgood-Schlatter's disease of the right knee, and residuals of a left wrist fracture

Please provide a detailed rationale, with specific references to the record, for each opinion expressed.  If an opinion cannot be expressed without resort to speculation, the examiner should discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  
	
If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO must arrange for the Veteran to undergo a VA examination to obtain an opinion responsive to the questions posed hereinabove.  All indicated tests should be accomplished, and all clinical findings reported in detail.  

The claims file should be made available to the examiner for review prior to entering any opinions, and the examination report should include discussion of the Veteran's documented medical history and assertions.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

In the event that the Veteran does not report for an examination, documentation should be obtained that shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

4. After completing all indicated development, the RO should readjudicate the claim for increase in light of all the evidence of record.  This should include consideration of whether a higher rating for the service-connected left knee disability is assignable on an extraschedular basis pursuant to 3.321(b).  This should also include consideration of whether a TDIU rating is assignable on an extraschedular basis pursuant to 4.16(b).   If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



